Citation Nr: 0633109	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-22 97	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
spine, to include as a result of exposure to ionizing 
radiation.

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for loss of teeth, to 
include as a result of exposure to ionizing radiation.

3.	Whether new and material evidence has been received to 
reopen a claim for service connection for functional bowel 
syndrome, to include as a result of exposure to ionizing 
radiation.

4.	Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss, to 
include as a result of exposure to ionizing radiation.

5.	Whether new and material evidence has been received to 
reopen a claim for service connection for sinus problems, to 
include as a result of exposure to    ionizing radiation.

6.	Whether new and material evidence has been received to 
reopen a claim for service connection for vision problems, to 
include as a result of exposure to  ionizing radiation.

7.	Whether new and material evidence has been received to 
reopen a claim for service connection for depression, and a 
personality disorder, to include as a result of exposure to 
ionizing radiation.

8.	Entitlement to service connection for a respiratory 
disorder due to tobacco use or nicotine dependence during 
service.

9.	Entitlement to service connection for prostate cancer, to 
include as a result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to June 1946,       from August 1946 to February 1947, and 
from September 1950 to August 1951.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2003  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Seattle, 
Washington.  In that decision, the RO determined that new and 
material evidence had not been received to reopen previously 
denied claims for service connection for several conditions 
alleged to have developed due to ionizing radiation exposure 
during service -- to consist of those medical conditions 
listed in issues #1 through #7.  Also through that rating 
decision, the RO denied the veteran's original claims for 
service connection for prostate cancer, due to  exposure to 
ionizing radiation, and for a respiratory disorder resulting 
from   tobacco use during service.  In November 2003, a 
hearing was held at the RO before a local decision review 
officer (DRO).  

Thereafter, in June 2006, the Board advanced the veteran's 
case on the docket. 38 U.S.C.A. § 7107(a) (West 2002); 38 
C.F.R. § 20.900(c) (2005).  Also in        June 2006, the 
case was remanded in order to schedule the veteran for a 
hearing     at the RO before a Veteran's Law Judge (VLJ) of 
the Board (generally referred to as a "travel Board" 
hearing).  In August 2006, this hearing was held before the 
undersigned VLJ of the Board.  Transcripts of each of the 
foregoing proceedings  are of record.  

Presently, the Board will decide the claim on appeal for 
service connection for a respiratory disorder, secondary to 
tobacco use during service.  With regard to the veteran's 
additional claim for service connection for prostate cancer, 
and petitions to reopen previously denied claims (each on the 
basis of exposure to ionizing radiation), however, 
unfortunately, still further development is necessary.  So 
they must be remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part concerning 
these claims.

FINDINGS OF FACT

1.	The RO has fulfilled its duty to assist the veteran with 
obtaining evidence relevant to the claim for service 
connection for a respiratory disorder (claimed as due to 
tobacco use during service), and has also notified him of the 
evidence needed to substantiate this claim, including 
apprising him of whose responsibility - his or VA's, it was 
for obtaining the supporting evidence.

2.	The veteran filed his original claim for service 
connection for a respiratory disorder resulting from tobacco 
use during service, through correspondence  received in June 
1993.

3.	There is no medical evidence indicating that the veteran's 
prior history of tobacco usage began during, or otherwise as 
a consequence of his military service.  Also, while one or 
more respiratory disorders were diagnosed post-service,           
the record does not include any opinion that these conditions 
had an association with tobacco use from service.  


CONCLUSION OF LAW

The veteran does not have a respiratory disorder that was 
incurred or aggravated    in service due to tobacco use or 
nicotine dependence, or is proximately due to or  the result 
of a nicotine dependence acquired therein.  
38 U.S.C.A. §§ 1101, 1103, 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.300, 3.303, 3.310 
(2005); VAOPGCPREC 19-97 (May 13, 1997).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.
Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  


When a content-complying - but late, notice is provided, a 
question is raised as to whether the claimant was prejudiced 
by the late notice, and the answer to that question 
depends on the factual situation in a particular case.  See, 
too, Pelegrini II, 18 Vet. App. at 119-20 (where the Court 
also held, among other things, that VCAA notice, as required 
by 38 U.S.C. § 5103(a), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

Consistent with these requirements that a claimant for VA 
compensation or other benefits receive content-specific 
notice information, pertaining to the criteria for 
establishing entitlement to that benefit, the RO has issued 
to the veteran during the course of this appeal several VCAA 
letters.  This correspondence, when evaluated along with the 
March 2004 statement of the case (SOC) and February 2006 
supplemental SOC (SSOC) provided to him, effectively 
satisfied the criteria         set forth under the Pelegrini 
II decision as to sufficient VCAA notice.  



The RO's April 2003 letter to the veteran informed him 
initially that the claim it addressed was that of service 
connection for chronic obstructive pulmonary disease (COPD) 
secondary to tobacco use.  It further explained that what was 
required       in order to support the veteran's claim, was 
competent medical evidence that use of tobacco products 
during military service caused COPD.  Also, the March 2004 
SOC (and February 2006 SSOC) set forth in more detail the 
legal provisions for claims for service connection, and a 
more specific discussion of the means by which the veteran 
could demonstrate he had developed a tobacco-related 
disability.        Hence, the first element discussed in 
Pelegrini II, that the claimant is informed of the additional 
evidence needed to substantiate his claim, has been met.   

Per the second and third elements of the Pelegrini II 
analysis, the April 2003 correspondence also proceeded to 
explain the mutual responsibility between VA and the veteran 
himself, to obtain further evidence relevant to the 
disposition of his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002);             Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  The RO informed 
the veteran that VA would undertake reasonable efforts to 
help obtain further evidence such as medical records, 
employment records, and records from Federal agencies.  The 
letter further stated that it would be of particular 
assistance to his claim,           to obtain any physician's 
statement that attributed his claimed disabilities to  
tobacco use, and provided a rationale for that determination.  
A subsequent November 2005 notice letter, which included 
reference to the veteran's claim for    a respiratory 
disorder (amongst additional claims on appeal) contained 
substantially similar notice information, including further 
explanation of whose responsibility it was to obtain further 
evidence.   

Moreover, the November 2005 correspondence sent to the 
veteran included language requesting that he provide the RO 
with any additional evidence in his possession that pertained 
to his claim.  This provision satisfied the fourth and 
"final" element of satisfactory VCAA notice.  Accordingly, 
based upon the above information, these essential 
requirements of notice under the Pelegrini II decision were 
met.  See, too, 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).


The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, through additional correspondence from the RO 
dated in March and April 2006, informing him of the recent 
holding in the Dingess/Hartman decision. In any event, since 
the Board will conclude below that the preponderance of the 
evidence is against his claim for service connection for a 
respiratory disorder,      any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

There is also the relevant consideration that the essential 
VCAA notice information have been provided in a timely 
manner.  Here, the RO sent its initial April 2003 notice 
letter to veteran one-month prior to the May 2003 rating 
decision on appeal. This was consistent with the legal 
definition of what constitutes timely notice,  under 
Pelegrini II, i.e., issuance of notice prior to the rating 
decision on appeal.  However, the November 2005 letter 
clearly was issued to him following the     rating decision 
on appeal, and thus does not meet the same criteria.  See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

That notwithstanding, following the issuance of the above-
noted November 2005 correspondence, the veteran had ample 
opportunity to respond with supporting evidence and/or 
argument prior to the RO's issuance of the February 2006 SSOC 
continuing the denial of his claim, and the August 2006 
recertification of this case to the Board.  During that 
timeframe, in December 2005, the RO obtained comprehensive 
information pertaining to the veteran's receipt of disability 
benefits from the Social Security Administration (SSA), 
including supporting medical records.  Also, during the 
August 2006 travel Board hearing, he provided         (along 
with a waiver of RO original consideration) copies of VA 
clinical records from since August 2005, letters from various 
private treatment providers, and a  May 2006 letter from a 
former employer.   





For these reasons, the Board finds that regardless of the 
timing of the subsequent VCAA notice letter, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Furthermore, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claim.  In this regard, the RO has obtained the veteran's 
service medical records (SMRs), VA outpatient and 
hospitalization records, service personnel records, 
hospitalization records from private facilities dated in 
1966, and from 1976 to 1977.  The RO has also arranged for 
the veteran   to undergo numerous VA examinations.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To support 
his claim, the veteran has submitted February and     April 
2006 letters from private treatment providers, and various 
personal statements.  He has also provided testimony at a 
November 2003 DRO hearing,   and again at an August 2006 
travel Board hearing before the undersigned VLJ. 
38 C.F.R. § 20.704(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.









Governing Law, Regulations and Analysis

Service connection may be granted for current disability 
resulting from a disease or an injury incurred or aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically aggravated another condition that is not 
service connected, but compensation is only payable for the 
additional disability attributable to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

Moreover, recently (effective October 10, 2006) 38 C.F.R. § 
3.310 was revised      in order to more thoroughly reflect 
the holding in Allen, that secondary service connection is 
available for chronic aggravation of a nonservice-connected 
disorder. Under the revised section 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), the regulation provides that any increase in severity 
of a nonservice-connected disease or injury proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service connected.  In reaching this determination as to 
aggravation of a nonservice-connected disability, 
consideration is required as to what the competent evidence 
establishes as the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by service-connected condition), in comparison to 
the medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice-
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

VA law provides that for claims received by VA after June 9, 
1998, a disability     or death may not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the claimant's use of tobacco 
products during his or her service.  See 38 U.S.C.A. § 1103; 
38 C.F.R. § 3.300(a).  

Relevant to claims for tobacco-related disability filed prior 
to June 9, 1998,            as in this case, direct service 
connection of disability or death may be established   if the 
evidence establishes that injury or disease resulted from 
tobacco use in         the line of duty in the active 
military, naval, or air service.  The determination of 
whether nicotine dependence, per se, is a disease or injury 
for disability compensation purposes is essentially an 
adjudicative matter to be resolved based on accepted medical 
principles relating to that condition.  See VAOPGCPREC 2-93 
(Jan. 13, 1993).   

VA's Office of General Counsel has also determined in 
VAOPGCPREC 19-97  (May 13, 1997), that in order to establish 
that a tobacco-related disability is secondary to nicotine 
dependence that arose from military service, it must be 
shown:  (1) that that the veteran has nicotine dependence 
that may be considered     a disease under VA law; (2) that 
the veteran acquired a dependence on nicotine      in 
service; and (3) that dependence may be considered the 
proximate cause of disability resulting from the use of 
tobacco products by the veteran.  With regard to the first 
requirement, the question of whether a veteran was dependent 
on nicotine  is a medical determination.  Also, on the issue 
of proximate cause, if it is determined that, as a result of 
nicotine dependence acquired in service, a veteran continued 
to use tobacco products following service, there remains for 
consideration whether there has been a supervening cause of 
the claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  Such 
a supervening cause may include sustained full remission of    
the service-related nicotine dependence and subsequent 
resumption of the use of tobacco products, creating a de novo 
dependence, or exposure to environmental or occupational 
agents.

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996).  

In the case presently under consideration, the veteran filed 
his original claim for service connection for a respiratory 
condition due to tobacco use during service, through 
correspondence received at the RO on June 21, 1993.  Then 
pursuant to an October 1994 rating decision, the RO deferred 
a decision on the claim at that time, pending promulgation of 
new regulations governing claims based on tobacco usage 
(which have since been enacted and taken effect).  The claim 
was not again considered until the time of the May 2003 
rating decision on appeal.  Therefore, since the claim was 
filed prior to June 9, 1998, and remained pending up until 
recently, service connection in this instance is not 
precluded for disability premised upon in-service tobacco use 
(in accordance with 38 C.F.R. § 3.300), and the claim may be 
adjudicated on its merits.    

Also, while his claim for service connection for a 
respiratory disorder has not, up to this point, been 
expressly considered under the provisions pertaining to 
secondary service connection, this is the basis upon which 
the veteran's claim is alleged -- that his tobacco usage 
and/or nicotine dependence commenced (or was substantially 
exacerbated) during his service, and that this then caused or 
contributed to the onset post-service of a respiratory 
condition, including COPD.  Accordingly, the Board will 
consider the claim as one for secondary service connection, 
for nonservice-connected disability due to underlying tobacco 
usage.  See 38 C.F.R. § 3.310(a), citing Allen v. Brown, 7 
Vet. App. 439 (1995).  See, also, VAOPGCPREC 19-97 (May 13, 
1997).  

So the record must first show that there is a tobacco use 
condition that may be deemed service-connected, and if that 
preliminary condition is met, the dispositive issue would 
then become whether that nicotine dependence proximately 
caused a current respiratory disorder.  

On the initial issue of whether the veteran's tobacco usage 
as claimed had an origin during his military service, 
however, the competent evidence does not establish, or 
otherwise support the finding that this was indeed the case.  
Reviewing the SMRs from throughout the veteran's service, 
including all periods during which he served between 
September 1943 and August 1951, there is no documentation of 
a pattern of tobacco usage, or indication of any medical 
condition then believed to be associated with smoking.  The 
records show that in November 1946, he was diagnosed with 
acute bronchitis, was treated for this, and returned to duty           
one-month later; there is no report though, that tobacco use 
was a factor in this condition.  (To the extent bronchitis is 
also a potential residual of a nicotine dependence, the 
separate claim for service connection for bronchitis has 
already been denied pursuant to an earlier RO rating 
decision.)  

There is likewise no medical evidence since service discharge 
attributing the onset of tobacco usage to service.  An August 
2006 VA physician's report from the     Seattle VA Medical 
Center (VAMC) indicates that the veteran had a prior history  
of smoking one pack per day of cigarettes over 56 years, up 
until age 70.           With reference to the basis for the 
present claim, this places the onset of his claimed nicotine 
dependence well before entrance into active duty service.  
This report, along with other evidence consisting of VA 
clinical records, also shows that the veteran quit smoking in 
1993.  

Since as indicated, the existence of the acquisition of a 
nicotine dependence    during service must be shown by 
medical evidence, in the absence of any competent to support 
that such occurred in this instance, the veteran's previous 
tobacco use cannot be found to be service-related.  It also 
warrants discussion that concerning the presence of the 
claimed disability, his VA treatment records as recently as 
August 2000 included a chest x-ray evaluation report that 
indicated possible COPD. Thus, at minimum it appears 
reasonably likely that he has the respiratory condition 
claimed.  That aside, without there first having been 
established a service-connected pattern of tobacco use, 
service connection cannot then be awarded for any subsequent 
condition due to tobacco usage.  This includes on the basis 
of either potential causation of a post-service respiratory 
illness, or substantial aggravation of that condition.  See 
38 C.F.R. § 3.310(a), and (b) (since revised at 71 Fed. Reg.    
52,744-47 (Sept. 7, 2006)).  Also noteworthy is the absence 
of any VA or private medical provider's opinion that a 
respiratory condition had an origin in service      as an 
effect of tobacco use, or otherwise incidental to service.  

In considering this claim, the Board has given consideration 
to the assertions of    the veteran; however, because he is a 
layman, he does not have the necessary medical training 
and/or expertise to give a probative opinion as to whether 
claimed nicotine dependence had an origin in service, or that 
same condition proximately caused a present respiratory 
disorder.  See Grottveit v. Brown, 5 Vet. App. 91,       93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Based upon the above, the competent evidence does not 
establish the requirements for service connection for a 
respiratory disorder, due to nicotine dependence during 
service, have been met.  Since the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. 
Brown,                      9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a respiratory disorder 
due to tobacco use or nicotine dependence during service is 
denied.



REMAND

As mentioned, the VCAA was signed into law effective November 
9, 2000, and  this law prescribed several essential 
requirements regarding VA's duty to notify  and assist a 
claimant with the evidentiary development of a pending claim 
for compensation or other benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2005).  

And as also alluded to, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim:  (1) veteran status; 
(2) existence of a disability;          (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  

The RO thus far has sent the veteran several notice letters 
for the purpose of informing him of the provisions under the 
VCAA that pertain to the continued development of the claims 
remaining on appeal.  This included each of his petitions to 
reopen previously denied claims for service connection for 
disabilities claimed as having developed due to exposure to 
ionizing radiation in service,       for which as discussed 
below even further development is required to comply with the 
VCAA.  In this regard, the RO's November 2005 and February 
2006 letters addressed several essential provisions of the 
VCAA as it applied to the veteran's appeal, and this included 
explanation of the additional evidence necessary to support 
the claims on appeal, and of whose responsibility, VA's or 
the veteran himself, it was to obtain further evidence.  See 
Quartuccio v. Principi,                   16 Vet. App. 183, 
186-87 (2002).  In view of the fact that the Court has 
recently   set forth significant new precedent caselaw with 
regard to the notice information that must be provided in 
connection with a petition to reopen a previously denied 
claim, still additional VCAA notice is required concerning 
the petitions to reopen specifically.



In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in providing a claimant with notice of the legal 
requirement of "new" and "material" evidence as the pre-
requisite for reopening a previously denied claim, the 
content of the VCAA notice issued must inform him of the 
"unique character of evidence that must be presented" in 
order to reopen the denied claim in that case --         
including with respect to each legal requirement that must be 
established to warrant entitlement to the benefit sought.  In 
providing notification of the requirement of "material" 
evidence, VA must consider the basis for the previous denial 
and provide a notice letter describing what evidence would be 
needed to substantiate the element or elements found 
insufficient in the previous denial (including the general 
"elements" that constitute a valid claim for service 
connection defined in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  These 
necessary elements are evidence of a current disability, 
competent  evidence of in-service incurrence or aggravation, 
and a medical nexus between the current disability and 
service).  Additionally, it is required that the claimant 
receive information as to the definition of "new" evidence 
with reference to his claim.  

The Court further held in the Kent decision, that the failure 
to describe what would constitute "material" evidence in 
almost all circumstances will have a prejudicial effect upon 
the adjudication of the claim, and thus the absence of such 
information would not be harmless error.  However, the 
failure to notify a claimant of the need to provide "new" 
evidence would not have a prejudicial effect on the outcome 
of a petition to reopen, in the specific instance where that 
claim was previously denied on the basis of an element for 
which no evidence had previously been submitted, since any 
evidence submitted would by definition be new.

In this case, the notice letters provided to the veteran 
regarding the disabilities for which he was attempting to 
reopen claims for service connection, at the outset 
identified the issues at hand as original service connection 
claims, without reference to the preliminary requirement that 
he present new and material evidence to warrant de novo 
review of the claims.  And while some explanation was 
provided as to the general requirements for establishing a 
service connection claim (including stating that presumptive 
service connection was available for veterans with specific 
qualifying conditions, who were exposed to radiation), there 
was no explanation therein as to what would actually 
constitute "new and material evidence" to reopen his 
previously denied claims on the basis of radiation exposure.  

Prior to consideration of what notice information is in fact 
required to sufficiently define "new and material evidence" 
under the circumstances, it initially warrants some 
discussion as to the regulatory scheme for adjudicating 
claims based on ionizing radiation exposure.  First, there 
are certain diseases that are presumed to have been the 
result of in-service radiation exposure.  See 38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  Second, under 38 C.F.R. § 
3.311 there is a list of "radiogenic diseases" that will be 
service-connected provided that certain criteria specified in 
that regulation are met.  Third, even if the claimed 
condition is not listed in           38 C.F.R. § 3.309 or a 
radiogenic disease under § 3.311, the veteran may also 
establish direct service connection by providing medical 
evidence of direct actual causation.  See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).

In reviewing the basis for the former denials of service 
connection, the October 1994 RO rating decision that denied 
service connection for those conditions the veteran seeks to 
reopen primarily due to radiation exposure -- loss of teeth, 
functional bowel syndrome, hearing loss, sinus problems, 
vision problems, and depression -- indicated that none of 
these claimed conditions met the criteria for a qualifying 
"radiogenic disease" under 38 C.F.R. § 3.311 (these 
conditions also     are not included amongst those diseases 
for which presumptive service connection is available at 38 
C.F.R. § 3.309(d)).  Also presumably considered at that time 
though not expressly stated in the decision itself, was the 
absence of competent evidence directly linking the conditions 
claimed to radiation.  See Combee,            34 F.3d at 
1043-44.  

Moreover, a prior August 1973 Board decision denied service 
connection for   spinal arthritis, on the justification that 
the competent evidence did not establish that the veteran's 
existing back disorder was etiologically related to his 
military service.  Since his more contemporaneous assertions 
indicate that the back disorder is believed to also have some 
relationship to radiation exposure, the petition to reopen 
the denial of service connection for a back disability has 
since been recharacterized to reflect this contention.  In 
accordance with the holding in Kent, an explanation of the 
"new and material evidence" standard is required that 
sufficiently takes into account the bases for the preceding 
denials of the claims.      

Thus, "new" evidence to reopen each of the previously 
denied claims would consist of new findings on the etiology 
of these claimed conditions -- the unestablished element of 
these claims.  Even more significantly, "material" evidence 
with regard to the conditions for which radiation is primary 
alleged causative factor (other than a back disorder) would 
consist of competent evidence of a "radiogenic disease"             
(in accordance with 38 C.F.R. § 3.311), or otherwise of a 
direct link between        in-service radiation exposure and 
a current disability (see Combee, 34 F.3d             at 
1043-44).  Also, with reference to the claimed back disorder, 
the requirement of "material" evidence pertains to medical 
evidence of a causal relationship between an in-service back 
injury and current disability -- and the criteria for 
demonstrating in-service radiation exposure should be 
mentioned as another available grounds upon which to 
establishing a causal association with service.  As 
mentioned, the absence of notice on what constitutes 
"material" evidence generally will be considered to have a 
prejudicial effect on the adjudication of a petition to 
reopen. So a remand is necessary for issuance of an 
additional VCAA notice letter that satisfies the legal 
requirements set forth in the Kent decision.  

Further development action is also necessary to supplement 
the record with regard to the remaining claim for service 
connection for prostate cancer due to exposure to ionizing 
radiation, which is an original claim for service connection.  
The claimed condition of prostate cancer is one of the 
"radiogenic diseases" defined at       section 3.311, and 
therefore the provisions of that regulation apply to the 
development of his claim.  See 38 C.F.R. § 
3.311(b)(2)(xxiii).  Medical records further indicate that 
this disease apparently had an onset in 1999 and was treated 
the following year, which is consistent with the timeframe of 
having become manifest  5 years or more after exposure, also 
a preliminary requirement under the regulation.        See 38 
C.F.R. § 3.311(b)(5)(iv).  



The next criteria that must be met before additional 
development will be conducted in accordance with section 
3.311 (i.e., obtaining radiation dose estimates, and review 
of whether a disease is linked to radiation exposure) is 
demonstrating exposure to ionizing radiation.  The regulation 
further sets forth that where         there has been 
participation in the American occupation of Hiroshima                     
or Nagasaki, Japan, prior to July 1, 1946, radiation exposure 
will be confirmed.        See 38 C.F.R. § 3.311(2)(ii).  

To this effect, the veteran has alleged that he received 
exposure to ionizing radiation during the time period of 
several months in which he was stationed at Sasebo in Kyushu, 
Japan, when for a two-week period in November 1945 he and 
members of his unit were sent on a duty assignment to an 
island in Nagasaki Harbor to pickup arms and ammunition that 
were located there.  The veteran's service personnel records 
indicate that during this two-week period the unit with which 
he served   was U.S. Marine Corps, 5th Division, 5th Motor 
Transportation Battalion.          There is no information 
that would help confirm the extent of his occupational duties 
during that assignment.  His report of separation from 
service lists an occupational specialty of an automotive 
mechanic.  Also indicated is that he arrived in Japan on 
September 22, 1945 at Sasebo, and was a member of the 
occupation forces in Kyushu until March 12, 1946.  SMRs also 
do not reflect any instance of documented radiation exposure, 
or help to show whether he was present                 in 
Nagasaki during the timeframe he identified.    

In December 2002, the RO contacted the National Personnel 
Records Center (NPRC) requesting copies of any Form DD-1141, 
or other records on file indicating exposure to radiation, 
and that agency responded the following month that the 
requested information was not a matter of record.  Also, an 
April 2003 letter from the Defense Threat Reduction Agency 
stated that based upon historical records,   the veteran had 
service with the "F" Company, 2nd Battalion, 26th Marines, 
located at Sasebo, up until October 27, 1945, when he joint 
the Headquarters Company,    5th Motor Transportation 
Battalion, also at Sasebo.  On November 30th of that year, he 
transferred to the Amphibious Tractor Company, 5th Motor 
Transportation Battalion, 5th Marine Division, again at the 
Sasebo location.  It was further indicated that Sasebo was 
approximately 30 miles from Nagasaki and 180 miles from 
Hiroshima.  The summary provided was that the agency was 
unable to confirm the veteran's participation in the American 
occupation of Nagasaki in November 1945.  

The veteran himself has also contacted the Personnel 
Management Support Branch of the Marine Corps, and in October 
2003 received the response that the available records showed 
that he served in Japan from September 1945 to March 1946,         
but there was no other relevant information on file.  Copies 
of his service personnel records were included.  Based on a 
further recommendation in this October 2003 correspondence, 
the veteran then contacted the Marine Corps Historical 
Center, History and Museums Division, to obtain information 
from command chronologies submitted by his unit.  There was 
apparently no reply from that office, according to those 
records of which the RO has been placed on notice.  (It 
should be emphasized that certain unit records from the 
period in which he served would likely not be available from 
that particular agency, and thus precluding the need for a 
follow-up request.)  The veteran has also provided copies of 
lay statements from other individuals who served in Japan 
around the same time period as him, and who reported similar 
involvement in amphibious or land-based transportation from 
the Sasebo base to within Nagasaki Harbor, although one lay 
affiant was stationed with a different unit in November 1945, 
and for the second affiant the unit is not readily apparent 
from the statement.     

On reviewing of these findings, while there is no specific 
confirmation of service   at or in close proximity to 
Nagasaki, it nonetheless merits consideration that for 
purposes of application of section 3.311, where military 
records do not establish  the presence or absence from a site 
at which radiation exposure allegedly occurred, the veteran's 
presence at the site will be conceded.  See 38 C.F.R. § 
3.311(a)(4)(i). Because the evidence definitively shows he 
was present at Sasebo within 30 miles of Nagasaki throughout 
service, but does not confirm whether he had a temporary duty 
assignment to Nagasaki, in light of his continued account of 
having served        at Nagasaki Harbor in November 1945 this 
provision in favor of prior service associated with ionizing 
radiation exposure applies.  Hence, at this stage in the 
development of the veteran's claim, the RO (AMC) should again 
contact the Defense Threat Reduction Agency and undertake 
other appropriate measures to obtain a radiation dose 
estimate from when the veteran served, and forward the claim 
to the Under Secretary for Benefits to determine whether the 
claimed  prostate cancer condition is considered to likely 
have been related to in-service radiation exposure.  See 38 
C.F.R. § 3.311 (a)(2)(i), (c).              

Also, pertaining to the previously referenced claims for 
other disabilities due to radiation exposure (not yet in a 
reopened status), it should be emphasized that foregoing 
presumed radiation exposure based on 38 C.F.R. § 
3.311(a)(4)(i) while not specifically showing that radiation 
exposure actually directly led to any of those subsequent 
conditions, would still be significant to those claims if 
found that one or more were part of a "radiogenic disease" 
to which section 3.311 applies (sufficient to meet the new 
and material evidence requirement concerning those claims).        
In regard to the claim for service connection for prostate 
cancer, considered a radiogenic disease under section 3.311, 
all further development procedures in accordance with that 
regulation should be conducted in order to resolve this claim 
on the merits.  


















Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the petitions to reopen the previously 
denied claims for service connection 
primarily on the basis of exposure to 
ionizing radiation (loss of teeth, 
functional bowel syndrome, hearing 
loss, sinus problems, vision problems, 
and depression), and petition to reopen 
a claim for service connection for a 
back disorder (including based upon 
radiation exposure), send the veteran 
another VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and all other applicable 
legal precedent.  But of particular 
note, he must be provided a detailed 
and case-specific definition of the 
requirement of "new and material 
evidence" as it pertains to his 
petition to reopen that is on appeal - 
including especially a discussion of 
"material" evidence as this relates to    
the basis of the prior August 1973 
Board decision    that denied service 
connection for spinal arthritis,    and 
October 1994 RO decision denying the   
remaining claims for service 
connection, consistent with the recent 
holding in Kent v. Nicholson,             
20 Vet. App. 1 (2006).

2.	Obtain any outstanding treatment 
records from   the Seattle VAMC, dated 
since August 2006.        Then 
associate any additional records that 
are obtained with the claims file.




3.	Conduct all further appropriate 
development in accordance with the 
pending claim for service connection 
for prostate cancer (as a "radiogenic 
disease," in accordance with 38 C.F.R. 
§ 3.311).     This should include 
contacting the Defense Threat Reduction 
Agency and other appropriate sources to 
obtain a radiation dose estimate from 
when the veteran served, based on his 
identified period of service in 
Nagasaki Harbor in November 1945, and 
then forwarding the claim to the Under 
Secretary for Benefits to determine 
whether the prostate cancer condition 
is found to have been related to in-
service radiation exposure.                

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

5.	Then readjudicate the claims on 
appeal in light of the additional 
evidence obtained.  If the claims are 
not granted to the veteran's 
satisfaction, prepare a SSOC and send 
it to him and his representative.  Give 
them time to respond before returning 
the case to the Board for further 
appellate consideration.








The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


